Adams, J.
The plaintiff is a judgment creditor of the defendant, E. G-. Perkins. As such he brings this action to set aside certain conveyances of real estate made by the debtor to his son, the defendant, D. M. Perkins. The plaintiff alleged that the conveyances were made for the purpose of defrauding the grantor’s creditors. The members of this court have all' read the evidence separately, and have reached the conclusion that the plaintiff’s allegations are sustained. While no one fact is proved which, taken by itself, would necessarily show fraud, yet we cannot divest ourselves of the impression that a fraudulent result was intended, when we look at the case as a whole.'
In the determination of such a question, we are not accustomed to set out the evidence upon which our determination is based. We could not do so without copying into this opinion a large part of the abstract, and such an extension of the opinion would serve no useful purpose. We content ourselves, therefore, with the announcing of our conclusion that the court below did not err in finding fraud; and the decree must be
Aeeirmed.